Citation Nr: 0621789	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1990 until 
October 1991.    
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.


The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss for VA purposes was demonstrated 
on entrance into service.

2.  A bilateral hearing loss disability for VA purposes pre-
existed service, and has not been shown by probative 
competent evidence to have been chronically worsened by 
active service


CONCLUSION OF LAW

A pre-existing bilateral hearing loss disability was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA satisfied its duty to notify by means of September 2003 
letter from the RO to the appellant.  This letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit any evidence and/or 
information in his possession to the AOJ that pertains to the 
claim.  Moreover, while the law pertaining to disability 
rating and effective date were not provided in the above VCAA 
letter or in any other communication, this omission is not 
prejudicial to the veteran.  Indeed, because service 
connection is denied in the instant decision, VA's failure to 
provide notice as to the degree of the disability has no 
adverse impact on the veteran.  For the same reason, the 
failure to inform the veteran as to effective dates does not 
prejudice the veteran here.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
the VCAA notice requirement be accomplished prior to an 
initial unfavorable agency of original jurisdiction.  The 
VCAA notice in this case was completed prior to the initial 
AOJ adjudication denying the claim.  As such, the timing of 
the notice does comply with the express requirements of the 
law as found by the Court in Pelegrini.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post-service private 
and VA medical records, to include reports of VA examination 
and treatment.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed his statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.



Legal criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty 
in active service, or for aggravation of a pre-existing 
injury or disease in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a)(2005).

The Board notes that 38 C.F.R. § 3.385 defines when impaired 
hearing will be considered a "disability" for the purposes 
of applying the laws administered by VA.  That code section 
states that hearing loss will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

At the outset, the Board notes two clarifications of the 
record.  The first clarification involves the September 2003 
VA examination report.  In the diagnosis section of the 
report, the examiner references an in-service July 18, 1990 
audiometric examination.  However, no such examination is of 
record.  In reviewing the evidence, the Board found a June 
18, 1990 examination report and deems this to be the report 
referenced by the VA examiner.  The other clarification 
involves a private audiological examination.  The examination 
report is dated February 9, 1992.  Meanwhile, the audiometric 
test results, which are stapled to the report, list the date 
of the test as being February 9, 1993.  Resolving doubt in 
the veteran's favor, the Board finds that the examination was 
completed at the earlier date that is closer in time to his 
separation from service.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102 (2005).

Presumption of soundness

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  Here, the Board finds that a 
bilateral hearing loss disability for VA purposes was 
demonstrated on examination for entrance to service.  In this 
regard, the Board observes that the veteran's June 1990 
induction examination report indicates that on audiometric 
evaluation, the veteran had an auditory threshold of 50 
decibels at the 4000 Hertz frequency in the right and left 
ears.  Such auditory threshold is considered hearing loss 
disability for VA purposes as defined by 38 C.F.R. § 3.385 
(2005).  Therefore, the Board finds that the veteran suffered 
from pre-existing bilateral hearing loss upon entering active 
duty.  Although his hearing loss predated service, the 
veteran could still be awarded service connection based on 
the presumptions of 38 C.F.R. §§ 3.307 and 3.309 (2005) or 
in-service aggravation.

Presumptive service connection

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
such service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

The veteran underwent a private audiometric examination in 
February 1992.  The evidence from this private examination 
does not establish that the veteran's bilateral hearing loss 
had become manifested to a compensable degree within the 
applicable time period.  Therefore, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  38 C.F.R. §§ 3.307(a), 
3.309(a).

Having ruled out presumptive service connection in the 
instant case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Non-presumptive service connection

The veteran states that he suffers from bilateral hearing 
loss due to acoustic trauma sustained from being exposed to 
artillery tanks, fire missions, and tank firing while on 
active duty.  His DD 214 reflects that his military 
occupational specialty was a cannon crewmember.  He also 
received the Marksmanship Badge Rifle for the M-16 and the 
Marksmanship Badge Grenade.  Hence, the Board finds that it 
is reasonable to conclude that the veteran sustained acoustic 
trauma in service, as such is consistent with the 
circumstances of the veteran's service.  38 U.S.C. § 1154(a) 
(West 2002).  Thus, the Board concedes that the veteran was 
exposed to acoustic trauma in service.  However, the Board 
does not find that a grant of service connection on a 
nonpresumptive direct basis is warranted here for the reasons 
discussed below.

In order to establish service connection on a nonpresumptive 
direct basis, the veteran must provide evidence of a current 
disability, an in-service aggravation, and a nexus between 
the current disability and an in-service aggravation.  The 
record establishes a current bilateral hearing loss 
disability for VA purposes has been demonstrated subsequent 
to service.  38 C.F.R. § 3.385 (2005). 
In this regard, on VA audiological examination in September 
2003, the reported pure tone thresholds, in decibels were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
55
LEFT
0
5
0
0
35

Maryland CNC speech audiometry test revealed speech 
recognition ability of 88 percent in the right ear and 92 
percent in the left ear.  The examiner diagnosed the veteran 
with high-frequency sensori-neural hearing loss in the right 
ear and mild high-frequency sensori-neural hearing loss in 
the left ear.  Thus, according to 38 C.F.R. § 3.385, the 
veteran suffers from a current bilateral hearing disability 
for VA purposes.  Based on this evidence, the Board finds a 
current disability and the 
first element of a service connection claim is therefore 
satisfied.  However, as will be discussed below, the 
remaining criteria necessary to establish his service 
connection claim have not been met.  

Thus, the question becomes whether or not the veteran's 
bilateral hearing loss disability was chronically aggravated 
by service, and whether any such aggravation was due to 
service or the natural progression of the condition.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b) (2005).  The Board, 
after a review of the evidence, concludes that the evidence 
of record does not demonstrate that the veteran's bilateral 
ear hearing loss disability was chronically aggravated during 
service, as will be discussed below.

The veteran's July 1991 separation examination report 
reflects that on audiometric examination, the reported pure 
tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
70
LEFT
5
0
0
0
50

In finding that the veteran's pre-existing hearing loss was 
not aggravated by active service, the Board relies on two 
pieces of competent clinical evidence from a VA examiner.  At 
the VA examination in September 2003, the examiner, after a 
review of the veteran's claims file and a full audiometric 
evaluation to include a Maryland CNC speech recognition test, 
opined that it was less than likely that the veteran's 
hearing loss was the result of noise exposure during military 
service.  The examiner explained that the veteran's current 
hearing loss is consistent with the hearing loss established 
at his induction into service and that there has been no 
change in the veteran's hearing status since June 18, 1990.  

In March 2004, the same VA examiner as previously noted 
completed another review of the claims file and opined that 
it is less than likely that the veteran's hearing loss was 
aggravated by his military service.  The VA examiner noted 
that the veteran's separation examination suggests a decline 
in hearing status at 4000 Hertz for the right ear when 
compared to his entrance examination.  The examiner indicated 
that the two audiological tests following discharge suggest 
that his hearing status observed on the separation 
examination report was not a permanent change in the 
veteran's hearing status.  The examiner supported his 
rationale by citing the results obtained at a hearing tested 
conducted at a private facility.  The examiner found the 
results from the private test are consistent with the results 
obtained at induction and suggest no permanent change in the 
veteran's hearing status since entering service.  The 
examiner concluded by restating his opinion that the 
veteran's hearing status was not exacerbated by his military 
service.

The Board also acknowledges a February 1992 private 
audiometric examination report.  The private audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
55
LEFT
10
0
0
5
40

To the extent that the February 1992 private audiometric 
examination can be interpreted as showing worsened auditory 
acuity as compared to the service records, the Board does not 
find the private audiometric examination to be probative 
competent clinical evidence for the following three reasons.  
First, the private examiner did not make a notation that the 
veteran's the claims folder had been reviewed.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (finding that 
factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the thoroughness and detail of the opinion).  Also, the 
private examination report did not contain a clinical opinion 
as to aggravation of the veteran's hearing loss.  See id.  
The examination only reported the objective audiometric 
findings.  Additionally, the private examination did not 
exhibit the completeness of the VA examination because a 
Maryland CNC speech recognition test was not performed as a 
part of the audiometric testing.  Therefore, the Board finds 
the September 2003 VA examination to have a greater probative 
value for the above reasons.

The veteran asserts that his current bilateral hearing loss 
disability is related to in-service noise exposure.  However, 
the Board notes that the veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In conclusion, the Board finds that the probative clinical 
evidence of record fails to establish that the veteran's 
current bilateral hearing loss disability was aggravated 
during active military service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

As previously described, under 38 U.S.C.A. § 1111 a veteran 
is afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service.  This presumption can be 
rebutted by clear and unmistakable evidence that such a 
disability existed prior to service and was not aggravated by 
service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  Here, the 
veteran's entrance examination gave no indication of 
tinnitus, so the presumption of soundness applies.  Moreover, 
there is no clear and unmistakable evidence of record to 
refute such presumption.  Therefore, the Board finds that the 
veteran is to be presumed sound with respect to tinnitus.

As discussed above, the Board concedes that the veteran was 
exposed to acoustic trauma in service.  His DD 214 reflects 
that his military occupational specialty was a cannon 
crewmember.  He also received the Marksmanship Badge Rifle 
for the M-16 and the Marksmanship Badge Grenade.  The veteran 
contends that he suffers from tinnitus due to acoustic trauma 
sustained from being exposed to artillery tanks, fire 
missions, and tank firing while on active duty.  Hence, the 
Board finds that it is reasonable to conclude that the 
veteran sustained acoustic trauma in service, as such is 
consistent with the circumstances of the veteran's service.  
38 U.S.C. § 1154(a) (West 2002).  

The Board finds that VA did not meet its duty to assist with 
regard to tinnitus.  In 2003, the veteran underwent a VA 
audiological examination.  The VA examiner opined that it is 
less than likely that the veteran's hearing loss is the 
result of noise exposure sustained during military service.  
Based on his hearing loss etiological opinion, the examiner 
further opined that since the veteran's hearing loss is not 
likely service connected, his tinnitus cannot be deemed so.  
However, the VA examiner's conclusion appears to have assumed 
that tinnitus is a symptom of hearing loss and not a separate 
and distinct disease or disability.  Also, the VA examiner 
did not recognize that the veteran was not shown to have 
tinnitus on entrance to active service, i.e., the veteran was 
presumed to be sound in this regard.  For these reasons, the 
examiner did not determine whether it is at least as likely 
as not that the veteran's tinnitus, which was not shown to 
pre-exist service, is the result of the noise trauma the 
veteran was exposed to during active duty.  Because such 
determination is essential in order for the veteran to 
achieve the benefit sought on appeal, further development is 
required.

Furthermore, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date in the 
event of award of service connection for tinnitus.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.

In sum, the evidence presently of record provides 
insufficient information to properly evaluate the veteran's 
claim of entitlement to service connection for tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and an effective date for the 
benefit sought on appeal, as outlined by 
the Court in Dingess.

2.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his tinnitus.  The 
examiner should review the record, 
including service medical records, which 
show no finding of tinnitus upon entrance 
to active duty.  Specifically, the 
examiner is requested to opine whether it 
is at least as likely as not (50 percent 
or greater) that any current tinnitus is 
etiologically related to acoustic trauma 
sustained in service while working as a 
cannon crewmember.  All necessary tests 
and studies should be accomplished and 
complaints and clinical manifestations 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


